Title: From Thomas Jefferson to Jerman Baker, 22 June 1824
From: Jefferson, Thomas
To: Baker, Jerman


Dear Sir
Monticello
June 22. 24.
Other engagements have prevented my earlier attention to the enquiries of your’s of the 3d as to the title of the late Colo Skipwith to the lands at Indian Camp. that title is unquestionable. the part of the tract, called Indian Camp was originally  2,400. as (if I recollect the quantity correctly) the property of Francis Eppes of the Hundred, who had a son, Colo Richd Eppes (father of) Francis, your father in law) and two daurs, the late mrs Harris who intermarried with Benjamin Harris, and Martha the first mrs Wayles. between these two daurs he divided the Indian camp, a moiety to each, mrs Harris lived on her part till her death, and it is still I suppose in possession of those claiming under her. mrs Wayles left an only child, the late mrs Jefferson on whom on the death of her mother the other part descended by inheritance, mr Wayles holding it during his life as tenant by courtesy.The other part of the lands held by Colo Skipwith adjacent to the Indian camp were called St James’s. the exact quantity I forget, but I believe it might be about 2500. acres. these had been purchased by mr Wayles of different persons, and all the conveyances from the original patents downwards are recorded in his land book now in my possession, and deduce the titles with perfect correctness down to mr Wayles. on the partition of his estate a part of the St James’s  tract was allotted to mrs Jefferson one of his daurs, and another part to mrs Skipwith, another daughter. mrs Jefferson and myself conveyed her part together with her moiety of the Indian camp to Colo Skipwith by a deed recorded (to the best of my remembrance) in the General court and probably in the year 1774. writing by memory and after a lapse of 50 years, I may commit unimportant errors, but this general statement is true and his titles to both parcels are unquestionably solid. with my ever affectionate respects to mrs Baker be assured of my great friendship and respect for yourselfTh: J.